                                                                                       U.S. DISTRICT COURT
                                                                                   NORTIIERN DISTRICT OF TEXAS
                                                                                             FJLED
                     IN THE UNITED STATES DISTRICT COU T
                          NORTHERN DISTRICT OF TEXAS
                                                                                           JUL - 2 2019
                              FORT WORTH DIVISION

                                                                                   CLERK, U.S. DISTRICT COURT
PRICILLA GONZALES,                               §                                   BY---,;::=---
                                                                                         bcpu!y
                                                 §
             Plaintiff,                          §
                                                 §
vs.                                              §    NO. 4:19-CV-218-A
                                                 §
PORTFOLIO RECOVERY ASSOCIATES,                   §
LLC,                                             §
                                                 §
             Defendant.                          §


                           MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of defendant, Portfolio

Recovery Associates, LLC, to dismiss. The court, having

considered the motion, the response of plaintiff, Pricilla

Gonzales, the reply, the record, and applicable authorities,

finds that the motion should be granted.

                                                I.

                                   Plaintiff's Claims

      On March 14, 2019, plaintiff filed her original complaint in

this action. Doc. 1 1. On April 29, 2019, defendant filed its

motion to dismiss. Doc. 11. On May 9, 2019, plaintiff filed her

amended complaint. Doc. 14.

      In her amended complaint, plaintiff makes a number of

conclusory allegations and very few factual ones. In particular,

she does not allege that she incurred any debt at any place or


      'The "Doc.   "reference is to the number of the item on the docket in this action.
time pursuant to any particular agreement or arrangement. She

says that she is asserting claims for violation of the Fair Debt

Collection Practices Act, 15 U.S.C.                        §§   1692-1692p ("FDCPA"),

based on collection letters written by defendant. Doc. 14 at 3,

, 22. Specifically, she alleges that the letters say: "The law

limits how long you can be sued on a debt and how long a debt can

appear on your credit report. Due to the age of this debt, we

will not sue you for it or report payment or non-payment of it

to a credit bureau. • Id.' Plaintiff alleges that these provisions

violate the FDCPA because (1) defendant did not inform plaintiff

that a subsequent debt buyer could sue if plaintiff's promise to

repay or partial payment restarted the statute of limitations,

and (2) the notice did not say that neither defendant nor anyone

else "absolutely cannot sue• plaintiff.

                                                   II.

                                     Grounds of the Motion

           Defendant urges that plaintiff cannot proceed with either of

her claims under the FDCPA. Defendant maintains that the claims

fail as a matter of law. And, plaintiff has not plausibly alleged

that there is any threat that she will be sued on the debt at

issue.



           2
           Although the amended complaint references "Exhibit A," such a document is not attached
thereto.

                                                    2
                                 III.

                    Applicable Pleading Standard

     Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides,   in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,•

Fed. R. Civ. P. 8(a) (2),   "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)    (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly, 550 U.S. at 555 & n.3. Thus, while a court

must accept all of the factual allegations in the complaint as

true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009)    ("While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations.")

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Iqbal, 556


                                  3
U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id.                 In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct,               the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for

relief .            [is]   a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.   11
              Id.

     In considering a motion to dismiss for failure to state a

claim, the court may consider documents attached to the motion if

they are referred to in the plaintiff's complaint and are central

to the plaintiff's claims. Scanlan v. Tex. A&M Univ.,                 343 F.3d

533, 536      (5th Cir. 2003). The court may also refer to matters of

public record. Papasan v. Allain, 478 U.S. 265, 268 n.1                 (1986);

Davis v. Bayless,          70 F. 3d 367, 372 n.3     (5th Cir. 1995); Cinel v.

Connick,      15 F.3d 1338, 1343 n.6      (5th Cir. 1994). This includes

taking notice of pending judicial proceedings. Patterson v. Mobil

Oil Corp.,      335 F.3d 476, 481 n.1        (5th Cir. 2003). And,    it

includes taking notice of governmental websites. Kitty Hawk

Aircargo,     Inc. v. Chao, 418 F.3d 453, 457           (5th Cir. 2005);

Coleman v. Dretke, 409 F.3d 665,             667   (5th Cir. 2005).


                                         4
                                     IV.

                                 Analysis

     In count I of the amended complaint, plaintiff says that

defendant violated    §   1692e of the FDCPA by making false and

misleading representations that defendant •will not sue• and

failing to inform plaintiff that a subsequent debt buyer could

sue if plaintiff's promise to repay or partial payment restored

the statute of limitations. Doc. 14 at 4. Under Texas law, the

statute of limitations on a time-barred debt, such as this one,

is revived only if there is a writing containing an unequivocal

acknowledgment of the justness of the claim and an expression of

a willingness to pay. House of Falcon, Inc. v. Gonzalez, 583

S.W.2d 902,   905   (Tex. Civ. App.-Corpus Christi 1979, no writ);

Tex. Civ. Prac. & Rem. Code     §   16.065 (West 2015). Partial payment

alone is not sufficient to revive a time-barred debt. Mandala v.

Oggero, 508 S.W.2d 861, 863      (Tex. Civ. App.-Houston [14th Dist.]

1974, no writ). Thus, there was no need for defendant to warn

plaintiff that revival of the statute of limitations was

possible. See Madinya v Portfolio Recover Assocs., LLC, No. 18-

CV-61138, 2018 WL 6590829, at *3         (S.D. Fla. Dec. 14, 2018).

     In this regard, plaintiff devotes significant attention to

Texas choice of law provisions, arguing that the substantive law

of another (unidentified) state should apply in this case. Doc.


                                     5
17 at 2, 4-5,            9-11. However, plaintiff failed to plead any of the

facts that would support the choice of another state's law.' But,

in any event, plaintiff overlooks that the letter specifically

states that defendant will not sue or report payment or

nonpayment, even if the payment restarts the limitations period.'

In this regard,             this case is easily distinguished from Daugherty

v. Convergent Outsourcing, Inc., 836 F.3d 507 (5th Cir. 2016),

upon which plaintiff relies. Doc. 17 at 7-9. The provision at

issue here discloses the unenforceability of the debt and that

the enforceability might be revived by partial payment, but

defendant still will not sue. Plaintiff has not pleaded any facts

to show that defendant would not abide by its promise. See

Cooper v. Midland Credit Mgmt.,                       Inc., No. 4:18-CV-82-CDL, 2018 WL

6517448, at *3 (M.D. Ga. Dec. 11, 2018). Nor is there any reason

to believe that the promise would not be binding on defendant's

successors. See Boedicker v. Midland Credit Mgmt., Inc., 227 F.

Supp. 3d 1235, 1241 (D. Kan. 2016); Miran v. Convergent

Outsourcing, Inc., No. 16-CV-0692, 2016 WL 7210382, at *5 (S.D.

Cal. Dec. 13, 2016).




       3
           For some unknown reason, plaintiff failed to attach a copy of her credit card agreement.

       'Doc. I, Ex. A. (Presumably, the same document was meant to be attached to the amended
complaint.)

                                                      6
         In Count 2 of the amended complaint, plaintiff asserts that

defendant violated              §   1692e and       §       1692f of the FDCPA because its

letter states that it "will not sue• instead of stating that it

•cannot sue• to collect the time-barred debt. Doc. 14 at 5.

Defendant devotes half of its motion to a discussion of the

reasons why plaintiff cannot prevail on this claim. Doc. 15 at

10-17. First, the language used is that prescribed by the

Consumer Financial Protection Bureau.' Second, the statement that

defendant •will not sue• is an accurate, unequivocal statement

having no other plausible meaning. And, third, the disclosure

that defendant "will not sue• is lawful because the letter also

discloses the time-barred nature of the debt. Plaintiff

apparently recognizes this is the case, as she fails to discuss

it in her response, abandoning this claim. Arias v. Wells Fargo

Bank, N.A., No. 3:18-CV-00418-L, 2019 WL 2514998, at *6 (N.D.

Tex. June 18, 2019); Henderson v Wells Fargo Bank, N.A., 974 F.

Supp. 2d 993, 1016 (N.D. Tex. 2013).




        5
         The court takes judicial notice of the consent order. Doc. 16. Plaintiff has not raised any
objection to the document in any event.

                                                        7
                                  v.

                                 Order

     The court ORDERS that defendant's motion to dismiss be, and

is hereby, granted, and that plaintiff's claims against defendant

be, and are hereby, dismissed.

     SIGNED July 2, 2019.




                                  8
